Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed January 27, 2022 is acknowledged.  Claims 19-24 and 26-28 are canceled. Claim 10 is amended. Claims 1-18 and 25 are pending. Claims 10-18 are withdrawn without traverse (filed 11/19/16) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
3.	Claims 1-9 and 25 are under examination in this office action.
4.	Applicant’s arguments filed on January 27, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Maintained
In view of the amendment filed on January 27, 2022, the following rejections are maintained.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-9 and 25 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of US9297798 or claims 1-10 of US11197911 (Application No. 15/802070). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 5-6 of the response, Applicant argues that the scope of the polypeptide in claim 1 of the ‘798 patent does not fall within the scope of instantly pending claim 1 because instant SEQ ID NO:1 is a 21-amino acid fragment of NCL encompassing SEQ ID NO:6 of the ‘798 patent and cites MPEP804-II B(2) in support of the arguments. On p. 7 of the response, Applicant would consider submitting a terminal disclaimer over US11197911 once all pending claims are allowable.
Applicant’s arguments have been fully considered but they are not found persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP§804, the polypeptides recited in the claims of the ‘798 patent or the polypeptides recited in the claims of the ‘911 patent overlaps with the instantly claimed polypeptides because:
i. The claimed fragment of the NCL consisting of SEQ ID NO:1 recited in element (i) of the claim 1 in instant Application is encompassed within the core sequence (i) recited in claim 1 of the ‘798 patent because the core sequence (i) of the 798 patent is a fragment of NCL of less than 50 amino acids and comprises SEQ ID NO:6 (13aa) and the item (i) of instant claim 1 consists a fragment of NCL consisting of instant SEQ ID NO:1 (21aa), which is of less than 50 amino acids and comprises SEQ ID NO:6 (see the sequence alignment below).
Instant SEQ ID NO:1	1 AEIRLVSKDGKSKGIAYIEFK 21
US9297798-SEQ ID NO:6	1 --------DGKSKGIAYIEFK 13
US11197911-SEQ ID NO:1	 1 AEIRLVSKDGKSKGIAYIEFK 21

Based on the specification of the ‘798 patent, the fragment within the polypeptide as recited in claim 1 (less than 50 amino acids) includes about 20 amino acids or less than about 25 amino acids, which also includes instant SEQ ID NO:1 (i.e. 21 amino acids) (see col. 11, lines 15-16; col. 11, line 65-col. 12, line 2; col. 13, lines 11-15; col. 9, lines 9-12) and translocation sequences include TAT (see col. 13, lines 20-26). 
If the element (2) recited in instant claims is identical to the element (2) recited in independent claim 1 of the issued patent, the claimed fragment recited in (1) of independent claim 1 is either encompassed within or overlaps with the core sequence that is a fragment of less than 50 amino acids and comprises SEQ ID NO:6 recited in the element (1) of the polypeptide of the ‘798 patent. Thus, the claimed polypeptide recited in instant claims overlaps with the polypeptide recited in claims 1-5 and the polypeptide encoded or used by the method recited in claims 6-22 of the ‘798 patent.
ii. The polypeptide used in the method recited in the claims of the ‘911 patent meets the limitation of the instantly claimed polypeptide because the polypeptide recited in the claims of the ‘911 patent comprises SEQ ID NO:1 but not full length NCL protein and the SEQ ID NO:1 is identical to instant SEQ ID NO:1, and the polypeptide recited in the ’911 patent further comprises a heterologous amino acid sequence including a TAT peptide at the N-terminus, which is either within or overlap with the polypeptides recited in instant claims (see the sequence alignment above). 
Thus, while not identical, the claims of the instant application and the issued patents encompass an invention overlapping in scope. The instant and the issued patent claim a non-distinct invention overlapping in scope. Accordingly, the rejection of claims 1-9 and 25 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of US9297798 or claims 1-10 of US11197911 is maintained.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 7-9 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 7-9 as amended encompass a genus of structurally and functionally undefined therapeutic agent or a genus of polyQ protein toxicity inhibitor for treatment of a genus of undefined polyQ diseases.
On p. 7-11 of the response, Applicant argues that polyQ diseases, therapeutic agents and polyQ protein toxicity inhibitors for treating polyQ diseases are well known in the research field and further cites Exhibits A-C (i.e Wikipedia, Di Propspero & Fischbeck (2005) and Ross & Tabrizi (2011)) and Univ. California v. Eli Lily and Co., In re Herschler in support the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of the claimed genus of structurally and functionally undefined therapeutic agent or polyQ protein toxicity inhibitor for treatment of a genus of undefined polyQ diseases because:
i. The structural and functional relationship or correlation between the claimed genus of structurally and functionally undefined therapeutic agent or polyQ protein toxicity inhibitor for treatment of a genus of undefined polyQ diseases and the claimed TAT-P3L polypeptide for reducing cytotoxicity mediated by a polyQ protein (CAG-repeat RNA-mediated cytotoxicity) in HEK293 cells transfected with EGFP-CAG78 or reducing the loss of rhabdomeres in DsRedCAG100 flies shown in examples in the instant specification is unknown. 
ii. As previously made of record, the specification only describes reducing cytotoxicity mediated by a polyQ protein (CAG-repeat RNA-mediated cytotoxicity) in HEK293 cells transfected with EGFP-CAG78 or reduced the loss of rhabdomeres in the DsRedCAG100 flies by the claimed TAT-P3L polypeptide (i.e. TAT-SEQ ID NO:1) (Examples, figures 3-7). The specification only teaches Huntington's disease (HD), Dentatorubropallidoluysian atrophy (DRPLA) spinocerebellar ataxia (SCA) type 1, 2, 6, 7 and 17 and spinal and bulbar muscular atrophy, X-linked 1 (SMAX/SBMA) are polyQ mediated diseases but fails to teach what other diseases are ([0038]  of the specification), and whether other polyQ diseases and other undefined polyQ diseases can be treated, prevented or cured by the claimed polypeptide or the claimed composition comprising structurally and functionally undefined therapeutic agents or polyQ toxicity inhibitors.
iii. The specification has not disclosed sufficient species for the broad genus of therapeutic agent or polyQ protein toxicity inhibitor for treating, preventing and curing the claimed genus of polyQ diseases in view of Nalavade et al. (Cell Death and Disease, 2013; 4:e752; doi:10.1038/cddis.2013.276, published online Aug 1, 2013, cited previously) and the factsheet of Huntington’s disease from the NINDS (Huntington’s Disease: Hope through Research) or FDA (The Voice of the Patient: Hunting’s Disease) because there is no cure for any polyQ disease or Huntington’s disease (i.e. a polyQ disease). The specification also has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was no known or disclosed correlation between the required function (treating, preventing and curing the claimed genus of polyQ diseases) and any particular structure or sequence for the claimed genus of therapeutic agent or polyQ protein toxicity inhibitor. 
iv. The specification' s general reference to “a therapeutic agent or polyQ protein toxicity inhibitor for treating, preventing and curing a polyQ disease” does not clearly suggest a particular sequence of structurally and functionally undefined therapeutic agent or polyQ protein toxicity inhibitor for treating, preventing and curing a polyQ diseases. None of these specific therapeutic agents or polyQ protein toxicity inhibitors for treating, preventing and curing a polyQ disease were clearly disclosed by or even hinted at in applicant' s application. As such, Applicant cannot possibly have possessed the entire genus in view of MPEP§2161.01 and 2163 and Amgen, Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).
Since the common characteristics/features of other therapeutic agent sor polyQ protein toxicity inhibitors for treating, preventing and curing a polyQ disease are unknown, a skilled artisan cannot contemplate the functional correlations of the genus with the claimed invention in view of Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Bowie et al. (see col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, cited previously), Pawson et al. (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, cited previously), Alaoui-lsmaili et al. (see p. 502, right col., 2th paragraph; Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously) and Guo et al. (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, cited previously). 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of therapeutic agent or polyQ protein toxicity inhibitor for treating, preventing and curing a polyQ disease. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description'  inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of therapeutic agent or polyQ protein toxicity inhibitor for treating, preventing and curing a polyQ disease, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed therapeutic agent or polyQ protein toxicity inhibitor for treating, preventing and curing a polyQ disease as recited in instant claims have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 7-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.

Claim Rejections - 35 USC § 112
7.	Claims 7-9 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing cytotoxicity mediated by a polyQ protein (CAG-repeat RNA-mediated cytotoxicity) in HEK293 cells transfected with EGFP-CAG78 or reducing the loss of rhabdomeres in DsRedCAG100 flies by the claimed TAT-P3L polypeptide, does not reasonably provide enablement for treating, preventing, curing a polyQ disease by the claimed kit as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The specification does not enable the invention of claims 7-9 that are directed to preventing or curing a polyQ disease. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 7-9 as amended are drawn to a pharmaceutical composition comprising the claimed polypeptide and another therapeutic agent effective for treating a polyQ disease, wherein the therapeutic agent includes a polyQ protein toxicity inhibitor including P42 (SEQ ID NO:7) or poyQ-binding peptide 1 (QBP1, SEQ ID NO:6). 
On p.11-12 of the response, Applicant argues that a skilled artisan is fully enabled to make the claimed composition because Exhibits A-C as set forth above demonstrate that both polyQ diseases and therapeutic agents for treating polyQ diseases are well known. Applicant further cites MPEP 2164.01 in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, the specification fails to provide sufficient guidance to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because:
i. The claims encompass a composition comprising the claimed polypeptide and another therapeutic agent for treating, preventing and curing a polyQ disease in view of paragraph [0039] of the instant specification.
Based on paragraph [0039] of the instant specification, the treatment of a polyQ diseases encompasses preventing and curing the polyQ diseases. 
[0039] As used herein, the term "treatment" or "treating" includes both therapeutic and preventative measures taken to address the presence of a disease or condition or the risk of developing such disease or condition at a later time. It encompasses therapeutic or preventive…., delaying of onset of symptoms, or eliminating….such disease or condition…..

[0041] The term "effective amount," as used herein, refers to an amount that produces therapeutic effects …. The effects include the prevention……..

[0040] A "polyQ disease," as used herein, refers to a disease or condition that is associated with, caused by, or exacerbated by, RNA containing an expanded long repeats of CAG trinucleotides (expanded CAG-RNA) and/or polyQ polypeptides, which may be encoded by the expanded CAG-RNA. PolyQ diseases include those diseases, conditions, and symptoms that result from nucleolar stress or endoplasmic reticulum stress caused by expanded CAG-RNA, polyQ polypeptides…. Exemplary polyQ diseases include Huntington's Disease (HD), Dentatorubropallidoluysian atrophy (DRPLA), Spinocerebellar ataxia (SCA) Type 1, Spinocerebellar ataxia Type 2, Machado-Joseph Disease (MJD/SCA3), Spinocerebellar ataxia Type 6, Spinocerebellar ataxia Type 7, Spinocerebellar ataxia Type 17, and Spinal and bulbar muscular atrophy, X-linked 1 (SMAX1/SBMA).

ii. Neither the specification nor the prior art teaches that the claimed polypeptide or any other structurally and functionally undefined therapeutic agent or in combination thereof can prevent or cure any defined or undefined polyQ disease. Neither the specification nor the prior art provides guidance as to how to prevent a person from having a defined or undefined polyQ disease or cure the disease by any given agent including the claimed polypeptide or the claimed therapeutic agent or polyQ protein toxicity inhibitor including P42 (SEQ ID NO:7) or QBP1 (SEQ ID NO:6) in view of Nalavade et al. (Cell Death and Disease, 2013; 4:e752; doi:10.1038/cddis.2013.276, published online Aug 1, 2013, cited previously) and the factsheet of Huntington’s disease from the NINDS (Huntington’s Disease: Hope through Research) or FDA (The Voice of the Patient: Hunting’s Disease) because there is no cure for any polyQ disease or Huntington’s disease (i.e. a polyQ disease) and polyQ diseases or Huntington’s disease can be due a genetic mutation, which is a natural process and cannot be prevented.  
The specification fails to provide sufficient guidance to enable one of skill in the art to practice the invention without undue experimentation as it pertains to prevention or curing a polyQ disease by the claimed composition, polypeptide, therapeutic agent or polyQ protein toxicity inhibitor because there is no cure for a poyQ disease and the skilled cannot contemplate how to prevent or cure any polyQ disease by the claimed polypeptide or any given agent. Therefore, in view of the lack of guidance in the specification, the unpredictability of the inventions, the breadth of the claims, and the current status of the prior art, undue experimentation would be required by a skilled artisan to perform in order to practice the claimed invention as it pertains to a composition comprising the claimed polypeptide and another therapeutic agent for treating, preventing and curing a polyQ disease. Accordingly, the rejection nof claims 7-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained. 

Conclusion


8.	NO CLAIM IS ALLOWED.



9.	The sequence search results disclose as follows:

SEQ ID NO:1
BBR00242
ID   BBR00242 standard; protein; 74 AA.
XX
AC   BBR00242;
XX
DT   29-JAN-2015  (first entry)
XX
DE   Nucleolin (NCL) RNA recognition motif (RRM) domain 2, SEQ ID 2.
XX
KW   NCL protein; Nucleolin; atrophy; drug screening; genetic-disease-gen.;
KW   growth-disorder-gen.; huntingtons chorea; machado-joseph disease;
KW   neuroprotective; nootropic; protein therapy; spinocerebellar ataxia;
KW   therapeutic.
XX
OS   Unidentified.
XX
CC PN   US2014357578-A1.
XX
CC PD   04-DEC-2014.
XX
CC PF   02-JUN-2014; 2014US-00293816.
XX
PR   03-JUN-2013; 2013US-0830584P.
XX
CC PA   (UYCH-) UNIV CHINESE HONG KONG.
XX
CC PI   Chan HYE;
XX
DR   WPI; 2014-V59916/80.
XX
CC PT   New isolated peptide comprising a specified amino acid sequence, used to 
CC PT   identify inhibitor of polyglutamine-mediated toxicity, and reduce or 
CC PT   treat polyglutamine-mediated toxicity in cell or subject suffering from 
CC PT   e.g. Huntington's disease.
XX
CC PS   Claim 32; SEQ ID NO 2; 39pp; English.
XX
CC   The present invention relates to a novel isolated peptide, used to 
CC   identify inhibitor of polyglutamine-mediated toxicity and reduce or treat
CC   polyglutamine-mediated toxicity in cell or subject suffering from 
CC   Huntington's disease. The peptide has an amino acid sequence of SEQ ID 
CC   NO: 6 (see BBR00246). The invention further relates to: a) a composition 
CC   comprising the peptide and a pharmaceutically acceptable excipient; b) an
CC   isolated nucleic acid encoding the isolated peptide; c) a kit for 
CC   identifying an inhibitor of (cag)n-mediated toxicity comprising a 
CC   polynucleotide sequence having at least 10 repeats of cag (SEQ ID NO: 25 
CC   (see BBR00265)) triplet nucleotides and a composition that binds the 
CC   polynucleotide sequence; d) a method for reducing (cag)n-mediated 
CC   toxicity in a cell by contacting the cell with an inhibitor that inhibits
CC   the binding of nucleolin to a (cag) triplet nucleotide repeat RNA; and e)
CC   a method for identifying compositions for treating (cag)n-mediated 
CC   toxicity by contacting a test cell with a candidate composition and 
CC   assaying an indicator of (cag)n-mediated toxicity to determine a level of
CC   (cag)n-mediated toxicity. The isolated peptide is useful for reducing or 
CC   treating polyglutamine-mediated toxicity in a cell or in a subject 
CC   suffering from Huntington's disease, dentatorubropallidoluysian atrophy, 
CC   spinobulbar muscular atrophy, spinocerebellar ataxia types 1, 2, 6, 7 and
CC   17 or machado Joseph disease. The isolated peptide minimizes the toxic 
CC   effects of both protein and RNA toxicities in polyglutamine diseases. The
CC   present sequence represents a nucleolin (NCL) RNA recognition motif (RRM)
CC   domain 2, used in the invention to identify inhibitor of polyglutamine-
CC   mediated toxicity.
XX
SQ   Sequence 74 AA;

  Query Match             92.2%;  Score 94;  DB 21;  Length 74;
  Best Local Similarity   95.0%;  
  Matches   19;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 EIRLVSKDGKSKGIAYIEFK 21
              ||||||:|||||||||||||
Db         26 EIRLVSQDGKSKGIAYIEFK 45
SEQ ID NO:2
BBR00246
ID   BBR00246 standard; peptide; 13 AA.
XX
AC   BBR00246;
XX
DT   29-JAN-2015  (first entry)
XX
DE   Nucleolin (NCL) RRM-related peptide (P3), SEQ ID 6.
XX
KW   NCL protein; Nucleolin; atrophy; drug screening; genetic-disease-gen.;
KW   growth-disorder-gen.; huntingtons chorea; machado-joseph disease;
KW   neuroprotective; nootropic; protein therapy; spinocerebellar ataxia;
KW   therapeutic.
XX
OS   Unidentified.
XX
CC PN   US2014357578-A1.
XX
CC PD   04-DEC-2014.
XX
CC PF   02-JUN-2014; 2014US-00293816.
XX
PR   03-JUN-2013; 2013US-0830584P.
XX
CC PA   (UYCH-) UNIV CHINESE HONG KONG.
XX
CC PI   Chan HYE;
XX
DR   WPI; 2014-V59916/80.
XX
CC PT   New isolated peptide comprising a specified amino acid sequence, used to 
CC PT   identify inhibitor of polyglutamine-mediated toxicity, and reduce or 
CC PT   treat polyglutamine-mediated toxicity in cell or subject suffering from 
CC PT   e.g. Huntington's disease.
XX
CC PS   Claim 1; SEQ ID NO 6; 39pp; English.
XX
CC   The present invention relates to a novel isolated peptide, used to 
CC   identify inhibitor of polyglutamine-mediated toxicity and reduce or treat
CC   polyglutamine-mediated toxicity in cell or subject suffering from 
CC   Huntington's disease. The peptide has an amino acid sequence of SEQ ID 
CC   NO: 6 (see BBR00246). The invention further relates to: a) a composition 
CC   comprising the peptide and a pharmaceutically acceptable excipient; b) an
CC   isolated nucleic acid encoding the isolated peptide; c) a kit for 
CC   identifying an inhibitor of (cag)n-mediated toxicity comprising a 
CC   polynucleotide sequence having at least 10 repeats of cag (SEQ ID NO: 25 
CC   (see BBR00265)) triplet nucleotides and a composition that binds the 
CC   polynucleotide sequence; d) a method for reducing (cag)n-mediated 
CC   toxicity in a cell by contacting the cell with an inhibitor that inhibits
CC   the binding of nucleolin to a (cag) triplet nucleotide repeat RNA; and e)
CC   a method for identifying compositions for treating (cag)n-mediated 
CC   toxicity by contacting a test cell with a candidate composition and 
CC   assaying an indicator of (cag)n-mediated toxicity to determine a level of
CC   (cag)n-mediated toxicity. The isolated peptide is useful for reducing or 
CC   treating polyglutamine-mediated toxicity in a cell or in a subject 
CC   suffering from Huntington's disease, dentatorubropallidoluysian atrophy, 
CC   spinobulbar muscular atrophy, spinocerebellar ataxia types 1, 2, 6, 7 and
CC   17 or machado Joseph disease. The isolated peptide minimizes the toxic 
CC   effects of both protein and RNA toxicities in polyglutamine diseases. The
CC   present sequence represents a nucleolin (NCL) RNA recognition motif (RRM)
CC   -related peptide, used in the invention to identify inhibitor of 
CC   polyglutamine-mediated toxicity.
XX
SQ   Sequence 13 AA;

  Query Match             100.0%;  Score 67;  DB 21;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DGKSKGIAYIEFK 13
              |||||||||||||
Db          1 DGKSKGIAYIEFK 13


10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
May 16, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649